Terral, L,
delivered the opinion of the court.
The board of supervisors of Webster county, in proceeding to establish a stock law district in that county, were not acting under the constitutional power conferred upon them by sec. 1Y0 of the constitution, but were exercising a merely statutory power under ch. 1Y of the laws of 189Y. Therefore, its record in this respect must be governed by the rules of law applicable to courts of special and limited jurisdiction, and the rule applies that the jurisdictional facts must appear of record and the tribunal must act in conformity with and be controlled by the authority conferred. It is admitted by appellant that the stock law district described in this record is not in accordance with the statute on that subject, as construed by this court in Gore v. *569Doolittle, 77 Miss., 620 (27 So. Rep., 997), but be insists that the order, being made, stands until reversed by appeal. The rule invoked does not apjfly to this case. The order of the.board is void because in direct and necessary conflict with the statute governing the formation of stock law districts, and the order, being void, may be attacked collaterally. In fact, it was stillborn, and had no life from the beginning. Courts and Their Jurisdictions, by Works; Bolivar Co. v. Coleman, 71 Miss., 832 (15 So. Rep., 107); Root v. McFerrin, 37 Miss., 17; 75 Am. Dec., 49: Ballard v. Davis, 31 Miss., 525; Marks v. McElroy, 67 Miss., 545 (7 So. Rep., 408).
The application must be overruled.

Overruled.